Citation Nr: 0431499	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for post traumatic 
stress disorder.

2.	Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and a skin disorder.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's service medical records 
indicate that he spent nine months in Vietnam, from August 
1968 to April 1969, and earned the Aircraft Crewman Badge for 
his service there.  The Board finds this sufficient evidence 
to conclude that the veteran did suffer the stressful 
experience of participating in multiple helicopter recovery 
missions as he has reported.  However, the Board also notes 
that the veteran has related several other stressful 
incidents, to include witnessing the shooting and possible 
death of a fellow soldier shortly after his arrival in 
Vietnam, and coming under enemy attacks while stationed at 
Bearcat Mountain.  Upon Remand, an attempt should be made to 
verify all alleged stressors of the veteran, after which, the 
veteran should be offered a VA examination to determine 
whether he suffers from PTSD as a result of any confirmed 
stressors.

In addition, the Board finds that, based on the veteran's 
testimony and reports of chemical exposure in service, and 
reported history of skin rashes since service, the veteran 
should also be offered a VA dermatological examination to 
determine whether the veteran currently has any diagnosis of 
any skin disorder, and if so, whether it is related to 
service.

In addition, it appears that the veteran, in his hearing 
testimony dated June 2004, indicated that there might be 
available records concerning the veteran's treatment for both 
PTSD and a skin disability, which are not in the veteran's 
claims file.  As these records may have an impact on the 
outcome of the veteran's claims, they should be associated 
with the veteran's claims folder.

Accordingly, these claims are remanded for the following 
development:

1.  The RO should contact the veteran and ask him 
to provide the names and addresses of all health 
care providers who have treated him for PTSD and 
any skin disorder since service to the present 
which have not been previously submitted, to 
include records from the Columbia Vet Center, Dr. 
Schwartz, Dr. Anderson, and the Darwin VA Medical 
Center in Columbia, South Carolina.  After 
obtaining the necessary releases, any available 
records should be associated with the veteran's 
claims file, 

2.  The veteran should be asked, if possible, to 
provide more specific information regarding his 
claimed stressors, to include to include the 
approximate month and year his unit at Bearcat 
mountain came under enemy attack where he came 
under enemy fire.

3.  The RO should then forward the veteran's 
statement and prior statements of alleged service 
stressors, including his December 2003 stressor 
statement, to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide any 
information available which might corroborate the 
veteran's alleged stressors and any other sources 
that may have pertinent information.

4.  Thereafter, the RO should make a determination 
regarding whether the veteran was involved in 
combat and whether any stressor has been verified, 
other than the stressor of participating in 
helicopter recovery flights, which has already been 
conceded by the Board.

5.  Thereafter, a VA examination should be 
performed by a psychiatrist in order to determine 
the etiology, nature and severity of the veteran's 
PTSD.  The claims folder must to be made available 
to the examiners in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiner that 
only a stressor which has been verified by the RO 
or the Board may be used as a basis for a diagnosis 
of PTSD. The examiner should be informed that the 
veteran's participation in helicopter recovery 
flights is verified.  If the diagnosis of post-
traumatic stress disorder is deemed appropriate, 
the examiner should specify whether each stressor 
found to be established by the record was 
sufficient to produce the post-traumatic stress 
disorder, and whether there is a link between the 
current symptomatology and one or more of the 
inservice stressors.  A complete rational of any 
opinion expressed should be included in the 
examination report.

6.  A VA examination should be conducted by a 
dermatologist to determine the severity, nature, 
and etiology of the veteran's current skin 
disorders.  The claims folder should be made 
available to the examiner for review prior to the 
examination.  Any other necessary tests and studies 
should be accomplished.  It is requested that the 
examiner obtain a detailed clinical history which 
include identification of the cleaning chemicals to 
which the veteran was exposed in service.  
Following the examination, the examiner is 
requested to render an opinion as to whether it is 
as likely as not that any diagnosed skin disorder 
is related to service, to include as related to his 
exposure to chemicals in service.  A complete 
rational for any opinion expressed should be 
included in the report.

7.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




